Citation Nr: 0700367	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-37 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  For the period prior to August 19, 2003, entitlement to a 
rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD). 

2.  For the period beginning from August 19, 2003, 
entitlement to a rating in excess of 50 percent for PTSD. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1964 to January 
1973.  He served in the Republic of Vietnam from October 1966 
to October 1967.  His awards and decorations included the 
Combat Infantryman's Badge, Bronze Star Medal with V device, 
and Silver Star.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision.  In August 
2004, the Board remanded for further development and referred 
a claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) to the RO for appropriate action.  That 
matter is again referred to the RO.   


FINDINGS OF FACT

1.  For the period prior to August 19, 2003, the veteran's 
PTSD was not manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; and disturbances of motivation and mood.

2.  For the period beginning August 19, 2003, the veteran's 
PTSD is manifested by symptomatology that nearly approximates 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to August 19, 2003, the criteria for 
a rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2006).

2.  For the period beginning August 19, 2003, the criteria 
for a 100 percent evaluation for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.19, 4.126, 4.130, DC 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2001, August 
2004, July 2005, and February 2006.  The RO specifically 
informed the veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claim.  He was also notified of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA treatment records and examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

1.  Prior to August 19, 2003, entitlement to a rating in 
excess of 30 percent for PTSD.

Evidence during this time shows that the veteran received 
regular treatment for PTSD.  The records show symptoms 
related to PTSD, including anxiety, tremors, intrusive 
thoughts, frequent nightmares, poor concentration, and sleep 
disruption.  The veteran has been as described as being 
overwhelmed, emotional, and moderately depressed.  He has 
consistently denied suicidal ideation and he did not show 
evidence of a thought disorder.  VA treatment records also 
show that the veteran regularly attended PTSD group sessions. 

VA afforded the veteran a PTSD examination in December 2000.  
The examiner noted that the veteran was polite, cooperative, 
alert, oriented, relevant, and coherent.  He observed that 
the veteran's affect was appropriate and unconstricted, his 
mood appeared to be mildly dysthymic and he appeared to be 
mildly anxious, and was tremulous.  A GAF of 51 was 
estimated.  

A December 2002 VA examination report noted that the veteran 
had difficulty with sleep.  His routine daily included taking 
and picking up his wife from work, and doing housework, 
including laundry.  The veteran indicated that he carried a 
gun with him at all times.

The examiner found that the veteran demonstrated no 
impairment in thought processing or communication.  The 
veteran was also tearful during the evaluation but composed 
himself when speaking of combat.  The examiner further noted 
that there were no delusions or hallucinations reported or 
demonstrated.  The veteran's eye contact ranged from minimal 
to adequate and varied with the subject being discussed.  
While he denied suicidal plans, he admitted to thoughts of 
that nature.  The veteran was neatly dressed and capable of 
maintaining personal hygiene.  He was oriented to time, 
person, and place.  Both recent and remote memories were 
adequate.  He indicated no obsessive or ritualistic 
behaviors.  Flow of speech was appropriate.  While the 
veteran reported hypervigilance, the examiner found it to be 
exaggerated.   The veteran reported isolation, lack of 
friends, and sleep disruptions.  The veteran was also tearful 
before the examination and remained so throughout the 
session.  The examiner also observed that the veteran's hands 
shook and he twisted a paper towel.  Additionally, the 
examiner found that the veteran was capable of managing his 
own finances.  A GAF of 65 was assigned.    

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). 

Based on the evidence reported above, including the GAF 
scores, the Board finds that the symptomatology reported by 
the veteran and reflected in the record is not consistent 
with a rating higher than 30 percent for PTSD prior to August 
19, 2003.  The veteran reported sleep difficulties, admitted 
to suicidal thoughts, and indicated that he did not have 
friends as he isolated himself.  He has also been observed to 
be mildly dysthmyic, anxious, and tremulous.  However, there 
is no evidence of symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; and 
disturbances of motivation and mood.  In fact, the evidence 
has shown that the veteran's memories were adequate and his 
flow of speech was appropriate.  He also been noted to be 
able to maintain personal hygiene and to manage his own 
finances.  His GAF scores reflect only mild to moderate 
symptomatology.  Accordingly, a rating in excess of 30 
percent is not warranted.  

Additionally, there in no evidence that the veteran has been 
hospitalized for his disability or that it has interfered 
with his work.  In fact, an October 2002 Mental Status 
Evaluation report noted that the veteran left his employment 
at Nob Hill Apartments after seventeen years due to a change 
in management.  In any case, the existing scheduler rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for his bilateral 
hearing loss is not warranted. 38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for PTSD, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

 2.  From August 19, 2003, entitlement to a rating in excess 
of 50 percent for PTSD.

VA clinical records dated from August 19, 2003 to November 8, 
2005 show that the veteran received regular treatment for 
PTSD.  The associated records show various symptoms related 
to PTSD, including hypervigilance, concentration 
difficulties, social detachment, isolation from others, 
anxiety, sleep disturbance, intrusive thoughts, nightmares, 
and panic-like attacks.  The veteran's affect over this 
period was noted to be flattened and blunted.  His mood 
generally was depressed and anxious, and he was also 
emotional.  Frequent notations indicate that the veteran was 
cooperative, that his speech was deliberate, and his 
conversation was relevant.  The veteran consistently denied 
suicidal ideation and there was no evidence of a thought 
disorder.   

VA afforded the veteran an examination on March 14, 2006 
during which he indicated that a friend had recently past 
away.  He also indicated that he had no hobbies or leisure 
interests.  He typically takes naps throughout the day as he 
was unable to sleep at night; he stayed up at night watching 
and guarding the house.  His house had a high fence and he 
had large dogs for protection.  He took care of the dogs 
during the day; he spends most of his time alone doing 
nothing.  The veteran also stated that he watched very little 
television during the day as he got upset over the news of 
the war.  

Additionally, the veteran reported that he was extremely 
anxious and nervous, frequently to the point of being unable 
to leave his home.  He was isolated and could not stand being 
around people as it made him anxious and nervous.   The 
veteran also reported nightmares several times a week; he was 
unable to return to sleep when he had them and the nightmares 
made him nervous.  He also had daily intrusive memories of 
Vietnam which were extremely distressing and upsetting.  
Also, the veteran reported poor concentration and memory.  
While he could not remember daily things, he was able to 
vividly recall events from Vietnam.  He acknowledged that he 
tried to avoid thinking or talking about Vietnam and got very 
upset when he did.  When asked about suicide attempts, the 
veteran got upset and did not want to answer the question.  

The examiner observed that the veteran was polite, 
cooperative, but in a great deal of distress throughout the 
interview.  The veteran was noted to be extremely anxious and 
tearful with poor eye contact.  His affect was somewhat 
flattened and his mood was extremely anxious and depressed.  
He was, however, oriented to person, place, time, and purpose 
of the examination.  Although at times, he spontaneously 
returned to the subject of Vietnam and became agitated, the 
veteran's speech was generally relevant and coherent.  The 
examiner commented that there was no evidence of psychosis or 
thought disorder.  He further found that the veteran appeared 
capable of maintaining minimal personal hygiene and other 
basic activities of daily living.  It was noted that his 
memory and concentration were poor.  While the examiner found 
that the veteran was capable of managing his benefits, he 
found that the veteran did not appear to be capable of 
maintaining gainful employment due to his PTSD.  A diagnosis 
of chronic combat-related PTSD and GAF of 40 were assigned.       

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  

Based on the evidence in the record, the Board finds that the 
veteran's symptoms more nearly approximate a 100 percent 
schedular rating from August 19, 2003.   The veteran has no 
interest in hobbies or leisure activities and frequently does 
not leave the home.  The evidence has also shown that he is 
incapable of maintaining gainful employment due to his PTSD.  
Resolving all doubt in the veteran's favor, the criteria for 
a 100 percent rating are met from August 19, 2003.





ORDER

A rating in excess of 30 percent for PTSD for the period 
prior to August 19, 2003 is denied. 

A rating of 100 percent for PTSD beginning August 19, 2003, 
is allowed, subject to the regulations governing the award of 
monetary benefits.






____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


